The opinion of the court was delivered by
Mil. Chibe Justice Simpson.
The plaintiff, appellant, contracted to sell to the defendant a certain lot of land, situate in the city of Charleston. The defendant not complying, the action below was instituted for specific performance of the contract. The defence set up was defective title in this : that the plaintiff claimed through a sale to the State at a delinquent land sale, after which, and by virtue of which, the sinking fund commission conveyed to one C. M. Robertson, who conveyed to the plaintiff, who contracted with the defendant. The main question in the case was, the validity of the tax title to the State, obtained through the delinquent land sales. It appears that no one was in possession of the land at the time it was listed and assessed by the auditor, and the owner being unknown, it was listed and assessed in the name of “unknown owner,” as required by the act in such cases. In all other respects the law had been complied with, and the only question in the case was, as stated by his honor, the trial judge, “whether real estate listed and assessed in the manner adopted in this case could be sold for taxes, or forfeited to the State for non-payment of taxes as other real estate listed and assessed in the name of the owner.”
There is no doubt, it seems, that where lands are listed and assessed, as this was in the name of the owner, and the tax thereon is not paid, that they become forfeited, and subject to sale as delinquent lands, and if the tax acts in other respects are complied with, the purchaser at said sale will get a good title. Nor can it be doubted that had the land here been listed and assessed in the name of “unknown owner” before the General Statutes of 1882, and under the General Statutes of 1872, and then sold as it was sold below, the sale would have been valid ; because, under the tax acts previous to the adoption of the Gen: eral Statutes of 1882, the auditor was required to list and assess such lands where the nam.e of the owner was not known in the word “unknown,” which was to be entered in the column of *168names opposite said tract or lot, in which case, the tax not being paid, the land was subject to be sold as other lands for the nonpayment of the said taxes assessed. See Gen. Stat., 1872, ch. XII., § 63. This latter provision, however, in reference to listing and assessing lands where the owner was unknotvn, while still retained in the General Statutes of 1882 as a part of the tax machinery therein, yet was placed as a proviso to that portion of the tax abt which referred to lands exempt from taxation, such as public buildings, schools, colleges, &c. (Gen. Stat., § 232), and his honor thought that inasmuch as this proviso was found in that section, and that section' alone, that there was no authority given for the sale of the lands thus listed and assessed.
It is clear that there is no express exemption of such lands anywhere in the tax acts, and we see no reason to conclude that it was the intention of the general assembly that such lands should pay no taxes. Previous to the General Statutes of 1882, as we have said above, they were liable as other lands, and we think it was by some mistake that the proviso in question was incorporated in or added to section 232 of the General Statutes of 1882 in reference to exempted lands. It has no sensible connection with this section. There is nothing in it which qualifies or explains the previous part of the section, nor does said previous part in any way qualify or explain it. The proviso simply requires the auditor to enter in the column of names opposite lands where the owner is unknown the word “unknown,” but it is not stated that such lands shall be exempt from taxation, and inasmuch as such lands do not necessarily fall in the classes which are expressly exempt, there is no reason why they should be held exempt, where it is apparent that they do not belong to either of said classes, to wit, public schools, colleges, or other such buildings or lands. In our opinion, the title of ,the plaintiff to the land in question is not defective in the matter therein discussed.
It is the judgment of this court, that the judgment of the Circuit Court be reversed.